Citation Nr: 1736664	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and/or mustard gas.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or mustard gas.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides and/or mustard gas.

4.  Entitlement to service connection for a bilateral foot fungus, to include as due to exposure to herbicides and/or mustard gas.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to July 1953.  The Veteran is in receipt of the Korean Service Medal with 3 Bronze Stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Winston-Salem, North Carolina RO currently has jurisdiction over the appeal.

The Veteran's claim was remanded in October 2015 for the provision of a hearing before a representative of the Board.  In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  Based on the provision of a Board hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral foot fungus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Anxiety disorder not otherwise specified is related to the Veteran's active service.

2.  Diabetes mellitus, type II, was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service, to include as due to claimed herbicide or poison gas exposure.

3.  Hypertension was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service, to include as due to claimed herbicide or poison gas exposure.

4.  Prostate cancer was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service, to include as due to claimed herbicide or poison gas exposure.


CONCLUSIONS OF LAW

1.  Anxiety disorder not otherwise specified was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in January 2010 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been determined to be unavailable due to a fire-related incident and the Veteran has been informed and given the opportunity to provide any records in his possession.  VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, no examination has been conducted involving the prostate cancer, hypertension, or diabetes mellitus claims.  The Board concludes that a remand for a VA examination is unnecessary for any of these disabilities.  As will be discussed, the Veteran does not contend and the objective evidence does not suggest the onset of any of these disabilities during service and the symptoms associated with each disability began more than one year after separation from service.  In addition, the Board finds that the Veteran's contentions regarding possible exposure to Agent Orange, other herbicide agents, mustard gas, or other poisonous gas are not substantiated by the record.  There is no evidence suggesting an association between the prostate cancer, hypertension, or diabetes mellitus and service.  As such, a remand for an examination with respect to these issues is unnecessary. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for hypertension, diabetes mellitus, psychoses, and malignant tumors (including prostate cancer).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has PTSD or other acquired psychiatric disorder due to his active service in Korea.  Specifically, he alleges that he has experienced ongoing psychiatric symptoms from service, including nightmares, as a result of experiences while serving in Korea in 1951.  As to the diabetes mellitus, hypertension, and prostate cancer, the Veteran alleges that while in Korea he was exposed to Agent Orange, other herbicides, mustard gas, and/or other poison gas.

The Board notes that the RO previously has conceded that the Veteran is a combat veteran of the Korean War.  Therefore, the combat provisions of 38 U.S.C.A. §  1154 (West 2014) are potentially applicable.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  In this case, the Veteran's claimed in-service stressors regarding his acquired psychiatric disorder claim did not occur during combat operations.  Similarly, the Veteran has denied any actual engagement in combat operations (although he had extensive service in a combat zone) and, as such, his representations regarding exposure to herbicides or poison gas would not be during Korean combat operations.  In any case and as will be discussed in greater detail below, the Board finds that the Veteran's reports of exposure to herbicides and/or poison gas are not consistent with the time, place, and circumstances of his service.  

As noted above, the Veteran's service treatment records have been determined to be unavailable due to a fire-related incident.  That said, the Veteran has not reported in-service treatment or symptoms for any of the claimed disabilities finally adjudicated herein.

Medical records indicate that the Veteran was diagnosed with prostate cancer in 2001.  A February 2001 private treatment record noted that based on the sugar levels in the Veteran's urine that he should follow up with his regular doctor for further evaluation for diabetes.  A May 2001 private treatment record noted that the Veteran had recently been diagnosed with diabetes mellitus.  The precise date of identification of hypertension is unclear, but an April 2005 private treatment record noted the absence of high blood pressure.  A January 2009 private treatment record, by contrast, included a diagnosis of hypertension.

In his October 2009 claim, the Veteran reported that he had foot fungus of the bilateral feet that began in January 1951 and had continued to the present.  He indicated that he had been diagnosed with prostate cancer in 2004, diabetes mellitus in 2002, and high blood pressure in 2006.

In a November 2009 statement, the Veteran indicated that in Korea he was exposed to Agent Orange and mustard gas, to which he attributed his high blood pressure, prostate cancer, diabetes mellitus, type II.

A January 2010 email from the Mustard Gas Program Manager confirmed that the Veteran was not a "test participant" in the Mustard Gas, Project 112/SHAD or Chem-Bio program, according to the Department of Defense's database.

A March 2010 VA treatment record noted a telephone call from the Veteran wherein he described a long-standing history of toenail fungus for which he had been using Tinactin intermittently.  He described his toenails as very hard and that he had a difficult time cutting them.

In his March 2010 notice of disagreement, the Veteran stated that, "The doctors at the VAMC informed me that it was more likely than not that my deployment to Korea was the source of the cited 4 disabilities [i.e. diabetes mellitus, skin disability, prostate cancer, and hypertension]."

VA treatment records document diagnoses of depression not otherwise specified and anxiety not otherwise specified. 

A July 2010 VA mental health consult included the Veteran's report of seeking treatment due to having some depression for the past several months, as well as anxieties, distressing thoughts, and intermittent nightmares about Korea.  The symptoms had been present to some degree since his separation from service, but had been more frequent since retiring.  The Veteran denied being in active combat, but reported being disturbed by two primary experiences: on first landing in Korea he saw multiple trucks piled with body bags and he witnessed a fellow soldier who was a friend, but not a close friend, "blown to bits" when he accidently activated a trip wire while hunting for pheasants.  Following evaluation, the VA psychologist diagnosed anxiety disorder not otherwise specified and indicated that the Veteran did not meet the criteria for PTSD, although the treatment provider did opine that the anxiety disorder was related to service.

The Veteran was afforded a VA PTSD examination in September 2010.  The examiner reviewed the medical records, but not the claims file.  The Veteran reported that in early 1954 (about 6 months after separation from service) he sought treatment from his general practitioner for help dealing with intrusive and frightening memories of his experience in Korea.  He saw the physician 3 times and the physician told the Veteran to keep busy by reading, working, or talking about his experiences with others.  The Veteran stated that this advice helped until he retired, at which time he had too much time to think and remember.  Following an evaluation, the examiner diagnosed anxiety disorder not otherwise specified and depressive disorder due to a general medical condition (cancer with active chemotherapy).  The Veteran met most of the criteria for a diagnosis of PTSD, but not all the criteria due to the absence of a single item reflective of overarousal.  The examiner did not provide an opinion as to the etiology of the diagnosed mental conditions.

In a September 2010 statement, the Veteran indicated that, "My psychiatrist has told me that he agrees with me that at several times during my military service I was in fear of my life and constant fear of hostile threat."

In a February 2011 statement, the Veteran reported that in approximately March or April of 1951 he had been driving a jeep and dropped off his 2 passengers.  As he was driving away he heard an explosion.  When he looked back he saw that one of individuals had stepped on a land mine and been killed. 

In his August 2011 notice of disagreement for his psychiatric disorder claim, the Veteran indicated, "I spent nine months in Korea, all of it was in the combat zone exposed to all the elements.  I have provided you with things which I encountered in combat and what effect it has had on me."

During his May 2017 Board hearing, the Veteran reported that he was exposed to gas during his service in Korea.  He observed the spraying of the gas, but was never told what the gas was.  The Veteran did not come into direct contact with the gas or in close proximity to the gas, but believed that he was exposed from the wind carrying it to his location from the point where it had been sprayed.  The Veteran stated that he did not participate in combat operations and was not closer than about 100 miles to the demilitarized zone (DMZ).  The Veteran believed that he had been exposed to poisonous chemicals in service because "I started having a few problems when I got out and I was told then."  He was treated at VA for the problems at some point after separation from service, but could not recall the time period of his initial treatment.  The Veteran stated that a VA treatment provider at the time of initial treatment suggested a relationship between gas exposure and his problems, but could not recall the treatment provider's name or the time frame of their discussion.  He doubted that any treatment records documented the discussion regarding the gas exposure and its relationship to his problems because he had all of his VA treatment records and it was not documented therein.  As to his claimed PTSD, the Veteran testified that in Korea he had seen "several flatbed trucks there, blankets of body bags.  I didn't know what they was.  I asked someone.  It's dead soldiers.  And there was a big hospital ship and he said they would be loaded onto that."  The Veteran stated that he had nightmares about the body bags and feared that he would meet the same fate.  He continued to think about such things to the present.  In addition, the Veteran reported that a service member in his unit was pheasant hunting in Korea and "hit some kind of explosion.  It tore him all to pieces."

Acquired Psychiatric Disorder

The Board finds that there is at least an approximate balance of the evidence suggesting that he has an anxiety disorder not otherwise specified that has been linked to his active service in Korea. 

The July 2010 treatment record from a VA psychologist specifically attributed the Veteran's anxiety disorder not otherwise specified to his experiences in Korea, including on first landing in Korea seeing multiple trucks piled with body bags and witnessing a fellow soldier who was a friend, but not a close friend, "blown to bits" when he accidently activated a trip wire while hunting for pheasants.  In addition, the September 2010 VA examination report diagnosed anxiety disorder not otherwise specified, but did not provide an opinion as to the etiology of the disability.  That said, the examiner did indicate that the anxiety disorder had features of PTSD, which were attributed to the Veteran's reported in-service experiences.  In addition, the Veteran has reported seeking treatment for psychiatric symptoms within months of separating from service and was told to distract himself with reading and other activities, which the Veteran did until following his retirement - when the psychiatric symptoms became much more severe.  Thus, there is a continuity of symptoms from service.  Although the specific incidents described by the Veteran have not been confirmed, the Board finds that his reported in-service incidents could be significantly difficult to accurately confirm, particularly with respect to seeing body bags at the time of his arrival in Korea.  The Board finds that the Veteran is competent to report seeing large numbers of bodies in bags awaiting transport back to the United States at the time of his landing in Korea and his statements are deemed credible as such an event would be consistent with the time, place, and circumstances of the Veteran's service.  

In light of the Veteran's in-service duties in Korea and his diagnoses of anxiety disorder not otherwise specified that have been attributed to his active service, the Board concludes that service connection for an anxiety disorder not otherwise specified is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In addition, the Board recognizes that during the appellate time period VA treatment records also include a diagnosis of depression not otherwise specified.  That said, this disorder was specifically attributed to the Veteran's nonservice-connected prostate cancer.  In addition, although the Veteran has claimed to have PTSD, multiple VA treatment records and the September 2010 VA examination report have specifically concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board recognizes that the initial evaluations determined a diagnosis based on the DSM-IV criteria and that since that time the criteria for a diagnosis of PTSD has changed somewhat in the DSM-5.  That said, the Veteran failed to meet the criteria for overarousal under the DSM-IV criteria and such a criterion remains in the DSM-5.  Thus, there is nothing to suggest that the Veteran would be diagnosed with PTSD under the DSM-5 criteria.  As such, the Board does not find that entitlement to service connection for PTSD or depressive disorder is warranted.  In any case, the September 2010 VA examination report indicated that the Veteran's psychiatric symptoms could not be attributed to any specific disorder without undue speculation.  As such, the Board finds that all of the Veteran's mental health symptoms are attributable to his anxiety disorder not otherwise specified and, therefore, that the foregoing represents a complete grant of benefits with respect to the acquired psychiatric disorder claim.


Prostate Cancer, Hypertension, and Diabetes Mellitus

The Veteran contends that his previously diagnosed prostate cancer, hypertension, and diabetes mellitus were caused by in-service exposure to herbicides, to include Agent Orange.  In the alternative he has alleged that the disabilities are due to exposure to mustard or other poisonous gas during his service in Korea in 1951.  As discussed above, he has described seeing material sprayed in the distance that was carried by the wind to his location.  He believes that the material sprayed was Agent Orange, mustard gas, or other poisonous gas.  

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active service, certain diseases, including prostate cancer and diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Department of Defense (DoD) has identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran did not have any service in the Republic of Vietnam.  He did have service in the Republic of Korea, however, that service was in 1951.  As such, the above provisions do not apply to the Veteran. 

The Board notes, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board concludes that the evidence does not establish that the Veteran had exposure to Agent Orange, other herbicide agents, mustard gas, or other poisonous gas in service.  The Board acknowledges his reports regarding seeing material sprayed in the distance and the wind carrying that substance to his location; however, there is no evidence to suggest that the sprayed material involved any of the above chemicals.  As noted above, there is no documentation of the use of Agent Orange in Korea during the time period of the Veteran's service and the Veteran is not included on any registry of the Department of Defense regarding exposure to mustard gas.  As noted above, the Veteran's symptoms related to these disabilities began close to 50 years after his separation from service.  Based on the foregoing, the Board finds the Veteran's assertions regarding Agent Orange, other herbicide exposure, or mustard or other poison gas exposure to be clearly so speculative on its face as to not constitute credible evidence of such exposure in service.  As there is no credible evidence otherwise establishing exposure to herbicides or poison gas, the Board finds that exposure to herbicides or poison gas is not conceded.  As such, entitlement to service connection for prostate cancer and diabetes mellitus cannot be granted on a presumptive basis due to in-service herbicide exposure and that there is no suggestion of in-service exposure to mustard or other poison gas.

In reaching that conclusion, the Board has considered the Veteran's contention that his VA treating physician told him that these disabilities were related to in-service herbicide and/or poison gas exposure.  However, such opinion relies on the premise that the Veteran did have exposure to Agent Orange, other herbicides, mustard gas, or other poisonous gas.  Again, the evidence does not support such exposure.  As such, the Board finds the above opinion of no probative weight.

There is no lay or medical evidence to suggest that the Veteran's prostate cancer and its residuals, hypertension, or diabetes mellitus were incurred in service or are otherwise related to service.  He did not begin to experience symptoms related to these disabilities until many years after service and there is no medical evidence to suggest any link to service - other than the above medical opinion detailed by the Veteran, which is not supported by the evidence.

In summary, the onsets of related symptoms were many years after separation from service.  The evidence does not demonstrate in-service exposure to Agent Orange or other herbicide agents contemplated in 38 C.F.R. §§ 3.307 and 3.309 or mustard or other poison gas exposure.  No medical professional has ever attributed the Veteran's prostate cancer, hypertension, or diabetes mellitus to his service, other than the statement from the Veteran's VA treating physician, which was based on an inaccurate factual premise.  Based on the foregoing, service connection on a direct basis is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for anxiety disorder not otherwise specified is granted.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for prostate cancer is denied.


REMAND

The Veteran also contends that he has a bilateral foot fungus disability due to his active service.  In that regard, in the Veteran's original claim for service connection in October 2009 he reported that he had foot fungus of the bilateral feet that began in January 1951 and had continued to the present.  Review of the medical records does not show a specific diagnosis of foot fungus, but does include the Veteran's reports of bilateral toenail fungus that he had been treating with Tinactin.  The Veteran is competent to report an ongoing rash, itching, or other symptoms involving the skin of his feet, although he is not necessarily competent to diagnose a specific skin disability, due to the medical complexity of such a diagnosis.  Given that the Veteran has not been afforded a VA examination for his skin claim and the above evidence, the Board finds that there is at least a suggestion of a relationship between ongoing skin problems and the Veteran's service and that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  
2.  Schedule the Veteran for an appropriate VA examination for his skin claim involving the bilateral feet.  The electronic claims file must be made available for review.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) any diagnosed skin disability of the feet was incurred in or is otherwise related to active service. 

In reaching that opinion, the examiner should note that the Veteran's service treatment records have been determined to be unavailable due to a fire-related incident.  That said, he has reported an ongoing history of skin symptoms involving the feet since 1951, which the examiner should deem credible in the absence of evidence to the contrary.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


